Citation Nr: 1727703	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  13-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1987, from May 1990 to December 2005, and from February 2006 to February 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was later transferred to the RO in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2017.  A transcript of that hearing is on file.

The Board notes that, subsequent to the Veteran's substantive appeal, the AOJ granted service connection for a deviated septum and residual scars to the nose in a May 2014 rating decision.  As that decision constitutes a full grant of benefits sought on appeal, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (1997) (ratings and effective dates are downstream issues, which must be separately appealed).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran, who separated from active duty service on February 28, 2011, seeks service connection for a left knee disability, including a complete tear of the anterior cruciate ligament (ACL).  A service treatment record dated February 24, 2011, indicates that the Veteran twisted his knee when he tripped descending a set of stairs at his unit on February 3, 2011, while on active duty, and sought treatment for it on February 14 and 21, 2011, with a private physician.  The private treatment records reflect that an MRI at the time revealed a complete or near complete tear of the ACL at the femoral attachment.  The private treatment records further reflect ongoing treatment through November 2011, including surgery to reconstruct the Veteran's torn ACL, which was performed in May 2011.  As these treatment records only reflect treatment through November 2011, though, it is unclear whether this is a current diagnosis.

In April 2011, the Veteran underwent a VA examination which included his left knee.  The Veteran reported the diagnosed ACL tear, and the VA examiner noted that his gait was antalgic due to knee pain.  However, this examination is inadequate as it appears the VA examiner only took the Veteran's limited range of motion into account in making a diagnosis of left knee strain; no other factors were cited, and no opinion was provided as to whether the Veteran's left knee disability was related to service.  Therefore, the Board must remand this case in order to obtain another medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Finally, the Veteran's VA treatment records reflect complaint of and treatment for left knee pain in May 2014.  This record includes a diagnosis of mild to moderate degenerative joint disease in the left knee and chondromalacia of the left patella.  On remand, the examiner should opine whether these arthritis diagnoses are related to the ACL tear in service or any other aspect of active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Loma Linda VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Then, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide an opinion as to what left knee disabilities the Veteran currently suffers from (or had at any time during the course of the appeal since 2011, even if currently resolved), and whether it is at least as likely as not (50 percent or greater probability) that any left knee disability identified was caused by his military service, to include specifically the ACL tear diagnosed by his private physician in February 2011.

In providing the opinion, the examiner should also address whether the May 2014 arthritis diagnosis is at least as likely as not (50 percent or greater probability) caused by the ACL tear or the subsequent reconstructive surgery or any other aspect of the Veteran's military service.

The medical opinion report must include a complete rationale for all opinions expressed.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for his left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




